department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name c location d state w number x dollars dollar amounts y number range dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b letter catalog number 58263t the purpose of b is to assist financially needy high school seniors in the c area b will cover the costs of tuition fee books equipment and supplies to enable the recipients to attend the state university of their choice in d in order to obtain an undergraduate college education under b you plan to award a maximum of w renewable scholarships each year for an annual amount in the range of x dollars over four years based on the quality of the applications that you receive in addition the amount of the award is based on current tuition costs in d and the amount of the award may be increased if the cost for in-state tuition and fees in the d system increases to be eligible to apply students must be e e u s citizens or permanent residents of the united_states residents of one of three specific counties in the c metropolitan area current high school seniors enrolled in these counties’ public or private high schools planning to attend one of the public universities in d as a fulltime undergraduate student high academic achievers who have overcome significant obstacles in life able to show financial need as demonstrated through the fafsa report e e e able to show involvement in the community through volunteer service to promote b you will send information directly to the counselors in the targeted high schools and to their supervisors in the administrative offices students also learn about b through free internet scholarship sites to apply for b students must submit an application package with necessary attachments such as transcripts references and financial information students must also submit an essay addressing how they have overcome a major obstacle in their life all applications will initially be screened by your scholarship administrator who has substantial experience in administering scholarships in c the scholarship administrator will then select in the range of y semifinalist applications for review by the selection committee which is made up of your founder and their family members plus one more person the selection committee will choose the best qualified applicants based on the strength of their application and their demonstrated financial need preference will be given to students who are the first generation in their family to attend college all scholarship payments are made to university financial aid offices not to the recipients the universities must also agree to return any of unused scholarship funds to you furthermore the scholarships under b are renewable annually for an additional three years as long as the recipient e maintains fulltime status at the school which is at least credit hours letter catalog number 58263t e e provides a transcript after each academic year showing a gpa of provides an essay assessing their personal academic and professional growth over that academic year recipients must also graduate with an undergraduate degree in four years or less however if a recipient has extenuating medical or personal issues the scholarship may be suspended for a year while those issues are resolved you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
